DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONG (US 2011/0163604).
	Regarding claim 15, HONG discloses an apparatus for charging a battery (60, Figs. 1 and 2), the apparatus comprising: 

 	a first charging means (50, Figs. 1 and 2; and/or 90, Fig. 2) for the relatively faster charging of the battery through the input node of the battery  (¶ 0036), while the load is being powered through the input node of the load (¶ 0047-0053). 
	Regarding claim 16, HONG discloses a second charging means coupled to the input node of the load (20, Figs. 1 and 2), the second charging means powering the load while the battery is being fast charged (¶ 0047-0053). 
 	Regarding claim 17, HONG discloses the first charging means and the second charging means are portable (50 and 20 can be considered portable). 
	Regarding claim 19, HONG discloses the load is powered using the first charging means (¶ 0047-0053). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG.
 	Regarding claim 1, HONG discloses a system for charging a battery (60, Figs. 1 and 2), the system comprising: 

 	a second charging source (comprising 20 and 30, Figs. 1 and 2) directly connected to an input node of a load (40, Figs. 1 and 2), the second charging source configured to power the load when the battery is being charged by the first charging source (¶ 0047-0053); and 
 	a switch (80, Figs. 1 and 2) having a first node coupled to the input node of the battery and a second node on an opposite side of the switch, the second node coupled to the input node of the load (¶ 0037, 0038, 0040), wherein the switch is configured to switch from the second charging source to the first charging source for charging the battery (¶ 0052, 0057-0058: the switch 80 is on at the same time as the second charging source comprising 20 and 30 is providing power, and at least a temporary current is provided from the second charging source to the battery until the comparator 71 responds to the voltage difference; turning the switch off prohibits second charging source from charging and allows the first charging source to charge the battery, therefore turning the switch off reads on switching from the second charging source to the first charging source). 
 	HONG fails to disclose the second charging source has a charge rate slower than the first charging source. 
 	However, HONG discloses the charge rates of the first and second charging sources as result effective variables (¶ 0048, 0050). It would have been obvious to one having ordinary skill in the art to provide the second charging source having a slower charge rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please note that the instant application does not disclose any criticality for the claimed limitation(s). It would have been obvious to one of ordinary skill in the art before the effective 
	Regarding claim 5, HONG discloses the first charging source is portable (¶ 0028, 0036: IC can be considered portable). 
	Regarding claim 8, HONG discloses the switch comprises a field effect transistor (FET) switch (¶ 0040). 
 	Regarding claim 7, HONG discloses the system as applied to claim 1 but fails to disclose the switch comprises a back-to-back pair of metal-oxide semiconductor field effect transistor (MOSFET) switches. Official notice was taken that back-to-back MOSFET switches are an old and known expedient in the battery charging art at the time of the invention, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the back-to-back MOSFET switches for the generic switch of HONG since a skilled artisan would have to choose a specific switch in order to practice the disclosed circuitry of HONG.
	Regarding claim 9, HONG discloses the system as applied to claim 1 but fails to disclose the switch comprises a MOSFET switch. Official notice was taken that MOSFET switches were an old and known expedient in the battery charging art at the time of the invention, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the MOSFET switch for the generic switch of HONG since a skilled artisan would have to choose a specific switch in order to practice the disclosed circuitry of HONG.
Regarding claim 10, HONG discloses the system as applied to claim 1 but fails to disclose the switch comprises a junction field effect transistor (JFET) switch. Official notice was taken that JFET switches were an old and known expedient in the battery charging art at the time of the invention, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the JEFT switch for the generic switch of HONG since a skilled artisan would have to choose a specific switch in order to practice the disclosed circuitry of HONG.
 	Regarding claim 11, HONG discloses a method for charging a battery (60, Figs. 1 and 2), the method comprising: 
 	determining whether to initiate a relatively faster charging of the battery (¶ 0036-0038, 0040: the disclosed output of charger means 50 can be considered “faster charging”, and is initiated when an adapter is connected);
 	opening, based on the determining and before initiation of the relatively faster charging, a first switch (80, Figs. 1 and 2) disposed between an input node of the battery and an input node of a load to decouple the input node of the battery from the input node of the load (¶ 0047-0053: switch 80 is opened when charging with first charging source 50); and 
 	charging the battery using a first charging source (50, Figs. 1 and 2) coupled to the input node of the battery while the load is being powered through the input node of the load via a second charging source (20, Figs. 1 and 2; ¶ 0036, 0047-0053).
	HONG fails to disclose the second charging source having a charge rate slower than the first charging source. 

 	Regarding claim 12, HONG discloses determining whether the relatively faster charging has finished; and closing the first switch based on determining that the relatively faster charging has finished (¶ 0047-0053). 
 	Regarding claim 13, HONG discloses the second charging source comprises a buck charger (¶ 0031, 0048: a reduced voltage is applied and therefore the DC-DC converter is a buck converter/charger). 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG as applied to claims 1, 5, 8, 7 and 9-13 above, and further in view of HEMPEL (US 2016/0149430).
	Regarding claim 2, HONG discloses the system as applied to claim 1 and further discloses the second charging source comprises at least one buck charger (¶ 0031, 0048: a reduced voltage is applied and therefore the DC-DC converter is a buck converter/charger). HONG fails to disclose the first charging source comprises at least one pulse charger. However, the instant specification discloses the first charging source may be a pulse charger, a buck charger, or a buck/boost charger (¶ 0018), and therefore this limitation lacks criticality. Pulse chargers are an old and known expedient in the art. For example, HEMPEL discloses the first 
 	Regarding claim 3, HONG discloses the switch is configured to decouple the at least one pulse charger from the input node of the load while charging the battery (¶ 0047-0053). 
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG as applied to claims 1, 5, 8, 7, 9-13, 15-17, and 19 above, and further in view of LIM (US 2017/0279284).
	Regarding claim 6, HONG discloses the system as applied to claim 5 but fails to disclose the first charging source is powered from a first power source and the second charging source is powered from a second power source. LIM discloses the first charging source is powered from a first power source and the second charging source is powered from a second power source (¶ 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the multiple power sources in order to significantly increase battery charging speed (LIM, ¶ 0011).
	Regarding claim 18, HONG as modified by LIM teaches the first charging means and the second charging means are coupled to different power sources (LIM, ¶ 0028). 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG as applied to claims 15-17, and 19 above, and further in view of HE (US 2015/0035369).
	Regarding claim 20, HONG discloses the apparatus as applied to claim 19 but fails to disclose a second switching means as recited. HE discloses a second switching means (MN2, 
 	Regarding claim 21, HONG as modified by HE teaches the second switching means couples a first output of the first charging means to the input node of the battery (HE, as shown in Fig. 3, there are two outputs from charging means 121, one output provided to MN2, and another output provided to MP2), and wherein first switching means (HE, 15/MP3) decouples a second output of the first charging means from the input node of the battery (HE, ¶ 0057, 0062, 0064), the second output coupled to the input node of the load to provide power to the load (HE, via MP2).
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
 	In response to arguments for claim 1, the claim limitation “the switch is configured to switch from the second charging source to the first charging source” is interpreted in light of the specification. The function of the switch in the instant specification is to isolate the battery from the load and the second charging source (see ¶ 0019). It is noted that the instant specification does not recite the switch is utilized to switch “from the second charging source to the first charging source”, and it is also noted that claim 1 does not define or describe the first or second charging sources. The switch (80) of HONG isolates the battery (60) from the load (40) and the second charging source (comprising 20 & 30), which is similar to the isolation operation of the 
 	In response to arguments for claims 11 and 15, the term “relatively faster charging” is interpreted in light of the specification as charging that is faster than a “standard charger”, wherein the standard charging is not defined or described. It is submitted that the input to the battery 60 from first charging source 50 as disclosed in paragraph 0036 can be considered “relatively faster charging”, i.e., it can be considered faster than a “standard charger”. The “relatively faster charging” begins after an adapter 10 is determined to be connected and the battery is isolated by opening switch 80 as a result of the determination that the adapter is connected (see ¶ 0038-0040). It is submitted that HONG discloses “opening, based on the determining and before initiation of the relatively faster charging, a first switch” within the broadest reasonable interpretation of the claim language. 
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing disruptive noise, see page 12 of remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claims would not exclude the reference from having a time period which includes simultaneously using the power of the adapter and the power of the battery. 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/15/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 15, 2021